Citation Nr: 0404705	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1954, with continued service with the National 
Guard from August 1962 until September 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that denied the above claim.  The 
Board notes that a hearing was scheduled in July 2003 in 
accordance with the veteran's request.  However, he canceled 
that hearing and has not requested that it be rescheduled.

For the reasons given below, this claim is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


REMAND

The veteran's claim for service connection hearing loss must 
be remanded for additional development.  The Board concludes 
that the VA has a further duty to assist the veteran in 
developing the claim.  First, the veteran is entitled to 
assistance in procuring alternate sources for his service 
medical records.  See M21-1, Part III,  Ch. 4, sub. IV, 
§§ 4.23 & 4.25.  It is presumed that his service records were 
among those destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC).  In accordance with 
guidelines proscribed by the VBA's Adjudication Procedure 
Manual, the RO requested the veteran to complete and return 
the following forms: Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055) and Questionnaire 
about Military Service (NA Form 13075). Id.  After two 
attempts, the veteran supplied the requisite information on 
these forms and delivered them to the RO.  However, the RO 
then failed to submit these forms to the NPRC to request a 
search of alternative sources.  The Board concludes that a 
request must be made and the search conducted.

Second, the veteran claims that he has been treated at the 
San Juan VA Medical Center.  The RO requested these records 
from the medical center in June 2001 and July 2001.  No 
response as to the existence or non-existence of such records 
was ever received by the RO.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board concludes that the availability of 
these records must be properly deduced and/or the records 
obtained.

Finally, the most current VA medical examination of the 
veteran's condition was in February 2001.  He was diagnosed 
as having a bilateral mild severe sensorineural hearing loss; 
however, the medical examiner did not delineate any potential 
causes of the veteran's present condition.  It is clear from 
the veteran's DD-214 that he served with an infantry unit, so 
his claims of exposure to acoustic trauma during service are 
plausible.  The Board concludes that another VA medical 
examination must be completed to ascertain the connection, if 
any, between the veteran's disability and his military 
service.  

Accordingly, this claim is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
for treatment for hearing loss from 1954 
to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request that a search of 
alternate sources be made for records 
concerning the veteran's treatment during 
active service for hearing loss.  
Associate all requests and records 
received with the claims file.  If records 
are unavailable, a negative reply is 
requested.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA audiometric examination.  
Provide the claims file to the examiner 
for review.  After reviewing the file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
hearing loss is related to in-service 
acoustic trauma.  Please see 1954 report 
of separation examination and National 
Guard records showing hearing loss.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claim.  
If any such action does not resolve this 
claim, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




